 MAKRO SELF-SERVICE WHOLESALEMakro Self-Service Wholesale Corporation andUnited Food and Commercial Workers Union,Local 400, AFL-CIO. Cases 5-CA-13778 and5-RC- 1585March 24, 1983DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn October 8, 1982, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed a brief in answer to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.The Administrative Law Judge concluded thatRespondent violated Section 8(a)(1) by, inter alia,interrogating employee Gardner and threateningher with reprisal for engaging in union activities.We find merit in Respondent's exceptions to theAdministrative Law Judge's conclusion for the rea-sons set forth below.The essential facts are undisputed. Gardner wasscheduled to be one of the Union's observers at theBoard-conducted election at Respondent's facilityon September 11 and 12, 1981. On September 11,she attended the preelection conference which pre-ceded the opening of the polls at 11:30 a.m., andshe served as an observer until the polls closed at4:30 p.m. As a result of her observer duties, Gard-ner did not report for work at her normal report-ing time of I p.m. At the end of the voting session,Gardner went to her supervisor, Pugh, to pick upher paycheck. Pugh asked Gardner if she knew"what she had done" and further asked why shehad not called in. Gardner responded that shewanted to have the experience of being an observerand that the Union was supposed to have takeni Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings.266 NLRB No. 97care of calling in for her. Pugh then told Gardnerthat she was "foolish" to take the Union's wordand not call in and that she "might hear somethingon Monday." He also told her that she "had agood chance of losing [her] job." When Gardnerleft the building, she related Pugh's remarks to theemployees and the union representatives who werewaiting outside. Meanwhile, Pugh went to Re-spondent's personnel manager, Brown, for adviceon what to do about Gardner's failure to call in.Brown, who testified without contradiction that he,but not Pugh, had known Gardner was going to bean observer, told Pugh that there was a "mixup"and that there was no need to pursue the matterfurther. The next day, Gardner served as theUnion's observer at the second voting session, andPugh called Gardner at home to apologize forhaving upset her the day before.The Administrative Law Judge found that the"clear implication" of Pugh's remarks to Gardnerfollowing the first voting session was that Pughwas upset with Gardner for having acted as theUnion's observer. He found that Pugh's questioningof Gardner had no lawful purpose since there was"no possible need" for Gardner to have called in toreport her absence given the fact that "Respondentclearly knew" she was going to act as an observerthat day. Further finding that Pugh's apology onSeptember 12 confirmed the coercive effect of hisremarks the day before, the Administrative LawJudge concluded that Pugh's conduct amounted tounlawful interrogation as well as a threat of repris-al for engaging in union activities.We disagree with the Administrative LawJudge's finding that Pugh's questioning of Gardnerhad no lawful purpose. Although it is clear thatRespondent's higher officials knew that Gardnerwas scheduled to be an observer for the Union, therecord indicates that Pugh, a first-line supervisor,had no such knowledge. Thus, it appears that Pughdid not know where Gardner had been that daybut knew only that Gardner did not report forwork or call in to report her absence as requiredby company rules. In these circumstances, we findthat Pugh's questioning of Gardner is explainableby, and is consistent with, his normal supervisoryresponsibilities for an employee who has failed tocall in an absence from work. Moreover, we notethat it was Gardner who first mentioned the Unionin their conversation, and that Pugh's mention ofthe Union was merely in response to Gardner'sstatement that she had relied on the Union to callin for her. Nor can we agree with the Administra-tive Law Judge's conclusion that Pugh's subse-quent remarks to Gardner amounted to a threat ofreprisal for her acting as the Union's observer. In571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis regard, it is evident that Pugh's commentsabout what Gardner "might hear ... on Monday"were directed not at her activities on behalf of theUnion but rather at her failure to call in. Thus,unlike the Administrative Law Judge, we cannotconclude that the clear implication of these re-marks was unlawful. Under all of the circum-stances, we conclude that Pugh's comments did notreasonably tend to coerce Gardner and that, there-fore, Respondent did not violate Section 8(a)(l) byinterrogating or threatening Gardner. We shallmodify the Administrative Law Judge's recom-mended Order accordingly.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Makro Self-Service Wholesale Corporation, Cap-itol Heights, Maryland, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Coercively interrogating employees abouttheir union activities and creating the impression ofsurveillance of their union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election con-ducted on September 11 and 12, 1981, in Case 5-RC-11585 be, and it hereby is, set aside and thiscase is hereby remanded to the Regional Directorfor Region 5 for the purpose of conducting asecond election at such time as he deems the cir-cumstances permit a free choice on the issue ofrepresentation.[Direction of Second Election and Excelsior foot-note omitted from publication.]2 Accordingly, we also do not find that such conduct interfered withemployee free choice in the election. We nevertheless conclude that theremaining unfair labor practices found herein are sufficient to warrantingsetting aside the electionAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate em-ployees about their union activities and createthe impression of surveillance of their unionactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their Section 7 rights.MAKRO SELF-SERVICE WHOLESALECORPORATIONDECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This consolidated case was heard on July 8, 1982, in Wa-shinqton, D.C. The complaint in Case 5-CA-13778 al-leqes that Makro Self-Service Wholesale Corporation(Respondent) violated Section 8(a)(1) of the Act by var-ious acts of coercion. The alleged violations took placedurinq a campaign in which the United Food and Com-mercial Workers Union, Local 400, AFL-CIO (theUnion or the Charging Party), sought to obtain represen-tation rights for Respondent's employees. An electionconducted by the Board was held on September II and12, 1981. The Charging Party lost the election, but filedobjections to that election. On March 30, 1982, the Re-gional Director for Region 5 issued a Report on Objec-tions in Case 5-RC-11585. He ordered that a hearing beheld on some of the objections and also ordered that thecase be consolidated with Case 5-CA-13778. The elec-tion objection issues which remain to be resolved parallelthose in the unfair labor practice case. I have receivedand reviewed briefs from the General Counsel, Respond-ent, and the Charging Party.Upon the entire record, including the testimony of thewitnesses and my observation of their demeanor, Ihereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, is engaged in thewholesale of food and nonfood products and operates aplace of business in Capitol Heights, Maryland, the siteof the instant dispute. During a representative l-yearperiod, Respondent has, in the course of its business op-erations, purchased and received, at its Capitol Heightsfacility, products, goods, and materials valued in excessof $50,000 directly from points outside the State ofMaryland. Accordingly, I find, as Respondent admits,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.572 MAKRO SELF-SERVICE WHOLESALEII. THE LABOR ORGANIZATIONThe Charging Party (hereafter the Union) is a labororganization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICE ALLEGATIONSRespondent opened its Capitol Heights facility in Janu-ary 1981. At that time the Union began a campaign toorganize Respondent's employees. By letter dated June17, 1981, the Union demanded recognition as the em-ployees' bargaining representative. Respondent declinedto grant recognition, and on July 15, 1981, the Unionfiled a petition with the Labor Board for an election.The election was held on September 11 and 12, 1981.The objections and unfair labor practices allegations arediscussed below.A. Impression of SurveillanceSometime in August, the day after a union meeting atwhich employee Michelle Harris had complained aboutproblems in her department, she was approached byFood Floor Manager Robert Maddocks. According toHarris, Maddocks grabbed her by the back of the neck"in a joking way" and stated that he heard that she was"mouthing off at the union meeting last night." He alsoasked whether Respondent was treating her "right."Harris did not respond. Maddocks testified that the con-frontation lasted for about 15 or 20 seconds. Accordingto Maddocks, he "accidently bumped into" Harris. Henoticed she looked upset and asked why. Harris said, "Igot blamed for this housekeeping situation today, and Iam very unhappy about it and so forth." Maddocks re-plied that "this is the first time I have heard of any prob-lems with you on anything like that. You are an excel-lent employee ...is there anything I can do for you?"According to Maddocks, Harris replied, "no .... It'sdone." Maddocks testified that he had, earlier that day,instructed the restaurant manager, Larry Donnelly, toclean up a canteen area which, according to Maddocks,was Harris' responsibility to keep clean. Donnelly appar-ently spoke to Harris about the problem.I credit the testimony of Harris on this point. She im-pressed me as a candid witness and her credibility is en-hanced by the fact that, at the time of the hearing, shewas still an employee of Respondent and testifyingagainst the interests of her employer. Moreover, despitean attempt by counsel for Respondent to show, on cross-examination, that the conversation somehow dealt withthe canteen problem, Harris withstood the effort andreaffirmed her testimony on direct that the conversationdealt with the union meeting. She candidly admitted, inresponse to counsel's question, that Maddocks had toldhere he was "mad" at her, but insisted that he also toldher he heard she was "mouthing off" and asked if Re-spondent was not "treating [her] right." Maddocks' ver-sion of this conversation did not ring true, especially hisassertion that he simply meant to calm Harris down be-cause she was upset at being reprimanded for failing tokeep the canteen clean. The thrust of his testimony indi-cated that he himself complained about the canteen prob-lem and that he knew Donnelly had blamed her for it. Itis thus unlikely that he would have reacted as he testifiedand asked Harris if there was "anything I can do foryou." I also perceived, in Maddocks' demeanor and hisshort-form reference to Harris' remarks, i.e., "and soforth" and "no ... It's done," an effort to attribute toher a manufactured reaction based on an unconnected in-cident-the canteen problem. This contrasted sharplywith Harris' candor and steadfastness.In these circumstances, I find that Maddocks' remarksto Harris-which were repeated to other employees-created the impression of surveillance. Respondent knewwhat the employees had been saying at union meetingsand made clear that it was concerned about what wassaid and who said it. Such conduct is violative of Section8(a)(1) of the Act.B. Interrogation by David BartinOn a Saturday morning in August, about 2 weeksbefore the election, Jo Anne Johnson, an employee in theproduce department, was confronted by her supervisor,David Bartin. Bartin asked her to "come out to thecooler," which was next to the produce department. Shefollowed him to the cooler. According to Johnson,Bartin asked her "if I was voting for the union." She re-sponded that "that was not for him and I to discuss. Hetold me that if I voted for the union, I would not be agood person. And I told him I would be a good personwhether I did or not." Johnson testified she was "upset"by the conversation and she repeated its contents to twoother employees.Bartin admitted having a conversation with Johnson inthe cooler in late August. However, he testified that shecame into the cooler while he was there and asked himsome questions about the Union. According to Bartin,she asked, "Do you think that if I vote for the union thatmy salary is going to get cut or I will get laid off?" Shealso asked him what he thought was going to happen.Bartin replied that he had told her and others about hispast experiences with unions and that the decision wasup to her. He denied asking her how she was going tovote.I credit Johnson who impressed me as a reliable andcandid witness. Bartin's account is unbelievable. My ob-servation of Johnson's demeanor convinces me that shewas not the type of person who would have approachedBartin and questioned him as he testified. Moreover, Bar-tin's testimony on this point seemed rehearsed.Based on my credibility determination, I find thatBartin unlawfully interrogated Johnson about her unionactivities. The context of the questioning demonstratedits coercive effect. Bartin approached Johnson and di-rected her to an isolated area. Johnson was inhibitedfrom replying to Bartin's question and Bartin followedup his question by indicating his displeasure towards herif she did vote for the Union. Finally, Bartin had no le-gitimate reason for the interrogation. In this circum-stances, the questioning was violative of Section 8(a)(1)of the Act.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Pugh's Coercive Remarks to Gardner during theElectionEmployee Susan Gardner was one of the Union's ob-servers at the Board election which was conducted onRespondent's premises. The first session of the electionwas conducted on Friday, September 11 from 11:30 a.m.to 4:30 p.m. without interruption. Before the pollsopened, a preelection conference was held between rep-resentatives of Respondent, the Union, and the Board.Gardner attended the conference. She was scheduled toreport to work on Friday at I p.m. Because of her re-sponsibilities as an election observer she did not report towork.According to the uncontradicted testimony of Gard-ner, the following took place when she went to collecther paycheck from her supervisor, Steve Pugh, after theend of the Friday election session. Pugh gave Gardnerher paycheck, then asked "if I knew what I had done. Itold him, yes. And he asked me why I didn't call in. Itold him the union people [told] me they were going totake care of it. And he thought it was kind of foolish forme to take their word and not to call in, and that I mighthear something on Monday." Pugh told Gardner she"had a good chance of losing my job." Gardner toldPugh she decided to be an election observer because shewanted to "have experience doing it."Gardner was very upset after the conversation. Shebelieved she might lose her job. Gardner was crying asshe left the building and approached a number of people,including representatives of the Union and employees.The next day Gardner went to Respondent's facilityand acted as the Union's election observer for the secondsession of the Board-conducted election.Pugh's remarks were clearly coercive. His interroga-tion of Gardner had no lawful purpose and was followedby a threat that she might lose her job. The clear impli-cation was that Pugh was upset with Gardner for havingacted as the Union's election observer and it was for thisreason that she might lose her job. There was no possibleneed for her to call in to report her absence when Re-spondent clearly knew Gardner was acting as an electionobserver in the most significant activity that day on Re-spondent's premises. Pugh's conduct not only amountedto coercive interrogation but also an unlawful threat ofreprisal for engaging in protected union activity. Suchconduct was thus violative of Section 8(a)(l) of theAct. 'D. The Allegation That, in a Speech in Late June,Personnel Manager Lee Brown Threatened Employeeswith a Reduction of Hours and a Loss of Employmentif the Union Were SelectedThe General Counsel's only witness in support of thiscontention was John Bullock who testified that, in lateI After the Saturday election session, Pugh reached Gardner on thetelephone. He told her he was sorry that he upset her. He said nothingabout the Union or about her job. Clearly, this conversation did not dissi-pate the coercive effect of Pugh's remarks. In any event, it took placeafter the Saturday balloting and could not have ameliorated the coerciveimpact on Gardner or on voters during the Saturday session. Indeed,Pugh's call confirms the fact that his remarks did have a coercive effecton Gardner and that he realized as muchJune 1981, Brown and other unidentified officials of Re-spondent spoke to assembled employees. He testified thatBrown discussed the Union and said, "[i]f the unioncame in Makro couldn't compete with such places asSafeway, Grand Union and Giant, and that if the uniondid come in they was going to have to let go some oftheir part-time workers and would probably have toreduce some of the working hours of some of the full-time workers." Bullock also testified that Brown said theUnion wanted to "get in" because they needed dues andthat Brown quoted the salaries of some union officials.According to Bullock, Brown also said something aboutthe closing of other stores such as Pantry Pride. Bullockclaimed that at least 30 employees were present whenthe speech was made, but none were called to corrobo-rate him on the contents of the speech.On cross-examination, Bullock testified that Brownmade a slide presentation during the meeting in late Juneand that Brown had made slide presentations about bene-fits in previous staff meetings.Brown testified that he spoke to employees in lateMarch or early April about benefits and that he waspresent during a slide presentation about benefits in ameeting in late May or early June. He denied that hemade any of the statements attributed to him by Bullock.He did testify that in mid or late August he may havemade a statement about the salaries of union officials,and that perhaps in a meeting in late August or earlySeptember store closings were mentioned. He also can-didly admitted telling employees it was his opinion thatRespondent did not need a union.I do not credit Bullock's testimony. His testimony wasnot entirely clear and he was unable to place the allegedBrown speech in context. Bullock seemed to me to beconfusing a number of different campaign themes of Re-spondent which may have been uttered in different meet-ings, most likely later in the summer and closer to thedate of the election than in the late June meeting he wastestifying about. Indeed, his testimony that the meetingincluded a slide presentation makes it likely that themeeting dealt with benefits, as Brown testified, ratherthan a serious discussion of the union campaign. Finally,no one else corroborated Bullock even though more than30 employees supposedly attended the meeting in whichcoercive remarks were made. In these circumstances, Icannot credit Bullock's testimony. I shall therefore dis-miss the allegation in paragraph 5(c) of the complaint.E. The Allegation Concerning a Coercive Speech byDavid BartinSometime in May 1981, Produce Manager Dave Bartinheld a meeting of his department's employees. Bartintold the employees about his experience with unions. Ac-cording to Michael Golden, Bartin told the employeesabout a store which went "out of business." He alsomentioned "how the Pantry Prides at that time wereclosing also" and asked if the employees really thoughtthe union would "look for jobs for these people." Bartinalso said that Respondent had "a certain budget to workfor, certain amount for expenses. He says they are stillgoing to keep the amount for wages. He says, if the574 MAKRO SELF-SERVICE WHOLESALEunion comes in you don't get more money. He sayshours will have to be cut and people will have to be letgo." Golden testified that there were between 7 and 10employees at this meeting. No one else testified about themeeting and Golden was not cross-examined on thisissue.Bartin admitted that he spoke to employees in Mayabout his experience with unions. He testified that he hadworked for 3 years for Pantry Pride under a union. Hefurther testified as follows:The first thing that I covered was the pay raises;that within a time frame immediately following apay raise that the Company would have a meetingin the back room where a supervisor would come inand say, well, we have got this problem. We havegot that problem. We need to get the pay role [sic]down. We have to get some other things like order-ing and inventory down. We have to get bettergross profits.And they would tell us, well, we are taking somany hours out of this department, and so manyhours out of that department. That was one of thethings that I related to them.Q. I'm sorry. You weren't reading from a pre-pared text during these meetings, were you?A. No, sir.Q. Okay.A. I didn't have to.Q. Go ahead.A. I guess the only other area that I felt realstrong about was benefits and the vacations, and theother things such as the canteen. You know I toldthese people, I said, I have worked in areas whereyou had a bathroom to eat your lunch. Some ofthem didn't even have soda machines. We have gota nice place here, nice benefits. The company hasmade an all out effort to turn around and give youeverything that it took us over 17 years to build up.Q. And because the benefits were so good-howdid you relate that to what would happen if theunion came in?A. You have to-...Q. You had good benefits. Now what was goingto happen if the union came in? What did you saywould happen if the union came in?A. What did I say happen?Q. Yes.A. I just said that there would be negotiations atthat particular time, you know, negotiations wouldgo. If that is what the membership at Makrowanted, the union, the union would come in. Theyhave been voted in. So now at this point in time theunion sits down with the company as to what theymay want to add or what they want to take away,or keep everything the same. You know I couldn'ttell them what they were going to get.Q. But you told them what had happened atPantry Pride, and you made clear that that was aunion store, did you not?A. Yes, I did.The General Counsel alleges that Bartin threatened areduction in hours if employees selected the Union. Ifind that the allegation has not been proved by a prepon-derance of the evidence. First of all, I believe that Bartindid speak to employees about his past experience in aunion shop and attempted to give them his views onwhy things were better without a union. I thought Bartintestified candidly and reliably on this issue. He testifiedin greater detail about his remarks than did Golden. Healso placed his remarks in context whereas Golden's tes-timony about what Bartin said was conclusionary, par-ticularly the reference to a threatened reduction in hoursand work. In context in which the remarks were made, Ido not believe that Bartin threatened that Respondentwould reduce the hours of employees if the Union wereselected as bargaining representative. Accordingly, Ishall dismiss paragraph 5(b) of the complaint.F. The Allegation that, "on or about April 24, 1981,"Personnel Manager Lee Brown Told employees ThatThey Could Not Talk about Nonwork Subjects onCompanytimeMichael Golden was one of the leading union advo-cates among Respondent's employees. He talked to em-ployees about the Union, passed out union literature, andorganized meetings.Golden testified that on April 2 he was called intoBrown's office where Brown told him to restrict hisunion activities to nonworktime. Later in April, accord-ing to Golden, he was again called into Brown's officeand told that, "I had been seen by the assistant securitymanager, Eric Dessert, talking about non-work relatedmaterials." Golden responded that he wanted to speak toDessert about the matter but he was not permitted tohave such a meeting. He was given a "verbal warning"at the time. This was apparently the incident which theGeneral Counsel alleges as a violation of the Act.Brown testified that on April 2 Golden approachedhim and said he wanted to talk to him. Brown invitedGolden into his office. Golden said that he was active inthe Union. Brown responded that that was fine, but healso informed Golden about Respondent's lawful no-so-licitation policy which restricted worktime solicitation.Brown denied telling employees that they should nottalk about nonwork subjects on companytime. He testi-fied that he sat in on a counseling session involvingGolden and his supervisor, Walter Joseph. The subjectof the meeting was a complaint that Golden was leavinghis work area. Golden was subsequently issued a writtenwarning for leaving his work area without permission.This was dated May 1, 1981. Another "final warning"was issued to Golden on June 12, 1981, for the same of-fense.In view of the two written warnings mentioned above,which were introduced into evidence, it is likely that theearlier verbal warning to which both Brown and Goldenreferred dealt with leaving the work area without per-mission, as Brown testified. Demonstrating a lack ofcandor, Golden did not even mention the two writtenwarnings in his testimony. Brown testified that Respond-ent has a procedure whereby written warnings follow575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly after verbal warnings are issued. This supportsBrown's version of the April 24 meeting. In these cir-cumstances, I do not credit Golden's testimony and Ishall dismiss paragraph 5(a) of the complaint.G. The Allegation That Supervisor Eugene DiggsCreated the Impression of Surveillance During aConversation with GoldenGolden also testified that some time in June he ap-proached Supervisor Eugene Diggs and ask him if itwere true, as he had heard, that Diggs was told to keepan eye on him and employee John Bullock. According toGolden, Diggs said that it was true and that PersonnelManager Brown told him to do so but that Diggs hadrefused to comply. Golden also testified that he confront-ed Brown with this rumor and that Brown denied thathe ever told anyone to "keep an eye on me."Diggs and Brown denied that Brown ever gave anysuch instructions to Diggs. Diggs confirmed that Goldenapproached him about the rumor but he testified that hetold Golden, "I didn't know nothing about it and it wasnot in my style to do anything like that." Diggs placedthe conversation in July, the Friday before July 4;Golden placed the conversation some time in June.Diggs impressed me as a candid and truthful witness.His testimony was not impeached on cross-examinationand he more clearly placed the coversation in contextthan did Golden. In these circumstances, I credit Diggs'account of the conversation and I shall dismiss paragraph5(d) of the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON THE ELECTIONI have found three separate unfair labor practices.They were committed within the critical preelectionperiod between the filing of the election petition and theelection itself. The Board seeks to provide in electionproceedings "a laboratory in which an experiment maybe conducted, under conditions as nearly ideal as possi-ble, to determine the uninhibited desires of the employ-ees." General Shoe Corporation, 77 NLRB 124 (1948).The Board has also held that "[c]onduct violative of Sec-tion 8(a)(l) is, a fortiori, conduct which interferes withthe exercise of a free and untrammeled choice in an elec-tion." Dal-Tex Optical Company, Inc., 137 NLRB 1782,1786 (1962). Thus, the commission of unfair labor prac-tices requires that the election be set aside, unless it is"virtually impossible to conclude that they could haveaffected the results of the election," Super Thrift Markets,Inc. t/a Enola Super Thrift, 233 NLRB 409 (1977). Nosuch determination can be made in this case. There isevidence that the unlawful conduct was transmitted toother employees besides those to whom it was addressed.Moreover, Pugh's coercive interrogation of, and threatto, union election observer Gardner between the ballot-ing sessions was a serious interference with the Board'selection process. In these circumstances, I find that Re-spondent's unfair labor practices did indeed tend to re-strain free choice and that the election of September 11and 12, 1981, must be set aside. See Greenpark CareCenter, etc., 236 NLRB 683, 684 (1978).CONCLUSIONS OF LAW1. By interrogating employees about their union andother protected activities, by creating the impression ofsurveillance of union activities, and by threatening anemployee with discharge for engaging in union activities,Respondent has violated Section 8(a)(1) of the Act.2. The above violations constitute unfair labor prac-tices within the meaning of Section 2(6) and (7) of theAct.3. The above violations, which were also alleged asobjections to the election conducted in Case 5-RC-11585, interfered with the election in that case and re-quire that the election be set aside and a new election or-dered.4. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct, I shall order Respondent to cease and desist there-from and to take certain affirmative action which will ef-fectuate the policies of the Act. Having found also thatRespondent's unfair labor practices interfered with theelection of September 11 and 12, 1981, I shall order thatthe election be set aside and a new election be conductedin Case 5-RC-11585.Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following:ORDER2The Respondent, Makro Self-Service Wholesale Cor-poration, Capitol Heights, Maryland, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Coercively interrogating employees about theirunion activities, creating among employees the impres-sion of surveillance of their union activities, and threat-ening employees with discharge or other reprisals for en-gaging in union activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its premises in Capitol Heights, Maryland,copies of the attached notice marked "Appendix."3Copies of said notices on forms provided by the Region-al Director for Region 5, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to enployeesz In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulalions, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byContinued576 MAKRO SELF-SERVICE WHOLESALEare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced or covered by any other material.(b) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."IT IS FURTHER ORDERED that the representation elec-tion conducted on September 11 and 12, 1981, in Case 5-RC-11585 be set aside, and that Case 5-RC-11585 be re-manded to the Regional Director for Region 5 for thepurpose of conducting a new election at such time as hedeems appropriate.IT IS FURTHER ORDERED that the allegations of thecomplaint in Case 5-CA-13778 as to which violationswere not found are hereby dismissed.577